18-264
     Singh v. Barr
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A205 442 726
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   PARGAT SINGH,
14            Petitioner,
15
16                   v.                                          18-264
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Jackson Heights,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Anthony C.
28                                    Payne, Assistant Director; Liza S.
29                                    Murcia, Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Pargat Singh, a native and citizen of India,

6    seeks review of a December 28, 2017, decision of the BIA

7    affirming an April 28, 2017, decision of an Immigration Judge

8    (“IJ”) denying his application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Pargat Singh, No. A205 442 726 (B.I.A. Dec.

11   28, 2017), aff’g No. A205 442 726 (Immig. Ct. N.Y. City Apr.

12   28, 2017).         We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision without consideration of the IJ’s denial of

16   asylum as untimely or the IJ’s finding regarding Singh’s

17   difficulty    defining    the    term   Khalistan   because    the   BIA

18   explicitly declined to rely on those findings.           See Xue Hong

19   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

20   2005).       The    applicable   standards    of    review    are    well

21   established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

22   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).


                                        2
1          “Considering the totality of the circumstances, and all

2    relevant factors, a trier of fact may base a credibility

3    determination       on   .    .   .    the    consistency      between     the

4    applicant’s or witness’s written and oral statements . . . ,

5    the   internal      consistency        of    each   such   statement,     the

6    consistency    of      such   statements       with   other    evidence    of

7    record . . . without regard to whether an inconsistency,

8    inaccuracy, or falsehood goes to the heart of the applicant’s

9    claim,    or     any     other        relevant      factor.”          8 U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

11   163-64 (2d Cir. 2008).            Substantial evidence supports the

12   agency’s determination that Singh was not credible as to his

13   claim that police detained and beat him twice in India on

14   account of his membership in the Akali Dal Mann Party and his

15   fear of similar harm in the future.

16         The agency reasonably relied on Singh’s inconsistent

17   statements regarding the date he joined his party, whether he

18   had uncut hair and wore a turban in India in accordance with

19   his Sikh faith, and when he cut his hair in relation to his

20   decision to travel to the United States.                       See 8 U.S.C.

21   § 1158(b)(1)(B)(iii).

22         Having   questioned         Singh’s     credibility,      the    agency


                                             3
1    reasonably relied further on his failure to rehabilitate his

2    testimony     with    reliable       corroborating    evidence.       “An

3    applicant’s failure to corroborate his or her testimony may

4    bear on credibility, because the absence of corroboration in

5    general makes an applicant unable to rehabilitate testimony

6    that has already been called into question.”              Biao Yang v.

7    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).           As the IJ found,

8    Singh failed to provide any evidence to rehabilitate his

9    inconsistent testimony regarding the date he joined Akali Dal

10   Mann,   his   medical    certificates     indicated    that   they   were

11   issued in 2011 and thus conflicted with his testimony that

12   they were issued to his father years later, and his village

13   leader’s and mother’s affidavits were not reliable due to

14   strikingly similar language including identical typographical

15   errors.   See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013)

16   (“We generally defer to the agency’s evaluation of the weight

17   to be afforded an applicant’s documentary evidence.”); see

18   also Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524

19   (2d Cir. 2007) (“[T]his court has . . . firmly embraced the

20   commonsensical       notion   that    striking   similarities     between

21   affidavits are an indication that the statements are canned.”

22   (internal quotation marks omitted)).


                                           4
1         Given    Singh’s   inconsistent    evidence    and    insufficient

2    corroboration, the agency’s adverse credibility determination

3    is   supported    by    substantial     evidence.         See   8 U.S.C.

4    § 1158(b)(1)(B)(iii).       Contrary to Singh’s argument, the

5    credibility      determination    was    dispositive       of    asylum,

6    withholding of removal, and CAT relief because all three

7    claims were based on the same factual predicate.                See Paul

8    v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

9         For the foregoing reasons, the petition for review is

10   DENIED.

11                                    FOR THE COURT:
12                                    Catherine O’Hagan Wolfe
13                                    Clerk of Court




                                       5